                        IN THE UNITED ST ATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Robert Bradley Baker,                        )              Civil Action No. 9: 18-2574-RMG
                                             )
                      Plaintiff,             )
                                             )
       V.                                    )                 ORDER AND OPINION
                                             )
The Boeing Company, Inc.,                    )
                                             )
        Defendant.                           )
~~~~~~~~~~~~~~-                              )
       Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No . 35) recommending that Plaintiffs motion for summary judgment (Dkt. No. 33) be

granted and Defendant' s motion for summary judgment (Dkt. No . 32) be denied. For the reasons

set forth below, the Court adopts the R & Ras the Order of the Court, grants Plaintiffs motion

for summary judgment and denies Defendant' s motion for summary judgment.

I.     Background

       Plaintiff, a former employee of the Boeing Company, Inc. ("Boeing"), brings this

employment discrimination action under the Americans with Disabilities Act and alleges that

Boeing unlawfully terminated his employment after he developed a disability that precluded him

from working in a non-office environment. (Dkt. No. 14 at 1.) On June 13 , 2018, the Equal

Employment Opportunity Commission issued Plaintiff a "Right to Sue" letter notifying Plaintiff

that any lawsuit arising from the charge must be filed within ninety days of Plaintiffs receipt of

the letter-Friday, September 14, 2018.           Plaintiff filed his pro se original complaint on

September 18, 2019. The sole issue on the parties' cross motions for summary judgment is




                                                  -1-
whether equitable tolling should apply to excuse the untimely filing of Plaintiffs original

complaint. 1 The Court outlines the facts relevant to that issue:

        On September 7, 2018, Plaintiff telephoned the clerk' s office at the U.S. District Court in

Charleston to inquire as to whether he should file his complaint in federal or state court. Plaintiff

was advised to review the Court' s website for pro se litigants and was advised that he could file

the complaint in federal court in person for a $400 filing fee . (Dkt. No. 32-2.) On September 12,

2018, Plaintiff again telephoned the Charleston district courthouse, but received a pre-recorded

message advising that the courthouse was closed from September 11 , 2018 until further notice.

Plaintiff left a voicemail stating:

        My name is Robert Baker. I have a claim to file . This is a Right to Sue. I had a
        90 days from date of receipt. I had intended to bring that in this week, but since
        you are closed I cannot do that. I want to make sure that I am on record as having
        attempted to meet that, but the courthouse was closed. Please call me as soon as
        you can at [home telephone number].

(Dkt. No. 14 at 3.) On September 16, 2018, Plaintiff twice telephoned the Charleston district

courthouse, at 4:13 A.M. and 5:08 P.M., but again received the pre-recorded message each time.

On September 17, 2018, Plaintiff twice telephoned the Charleston district courthouse; his 10:39

A.M. call went unanswered and his 2:19 P.M. call was answered, during which he was advised

that the courthouse was open. Plaintiff contends that he did not file his complaint in person after

this 2: 19 P.M. conversation because there "was not sufficient time for me to conduct the final

review of the complaint, my files, the enclosed bullet points, print and sign it, and get form my

home in northern Mount Pleasant . . . [to] downtown, find parking and file the complaint. As

described in my complaints, I have some difficulty with vertigo and balance, which sometimes

affects walking. Accordingly, I filed the complaint the next day. " (Dkt. No. 33-1 at 2.) On


       The parties engaged in a period of discovery limited to this issue, on the Magistrate
Judge's direction.


                                                 -2-
September 18, 2019, Plaintiff filed his original complaint pro se in person at the Charleston

district courthouse. (Id., Dkt. No. 1.) Plaintiff thereafter filed an amended complaint through

counsel on December 11, 2018 . (Dkt. No. 14.)

II.    Legal Standard

A.     Review of the R & R

       The Magistrate Judge makes only a recommendation to this Court that has no

presumptive weight, and the responsibility to make a final determination remains with the Court.

See, e.g., Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court may "accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge." 28

U.S.C. § 636(b)(l)(C). Where there are specific objections to the R & R, the Court "makes a de

nova determination of those portions of the report or specified proposed findings or

recommendations to which objection is made." Id. In the absence of objections, the Court

reviews the R & R to "only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation." Fed. R. Civ. P. 72 advisory committee' s note; see also

Carnby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983) ("In the absence of objection . .. we do not

believe that it requires any explanation.").

B.     Motion for Summary Judgment

       Summary judgment is appropriate if a party "shows that there is no genuine dispute as to

any material fact" and that the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a). Therefore, summary judgment should be granted "only when it is clear that there is no

dispute concerning either the facts of the controversy or the inferences to be drawn from those

facts ." Pulliam Inv. Co. v. Cameo Props., 810 F .2d 1282, 1286 (4th Cir. 1987). "In determining

whether a genuine issue has been raised, the court must construe all inferences and ambiguities




                                                -3-
in favor of the nonrnoving party." HealthSouth Rehab. Hosp. v. Am. Nat '! Red Cross, 101 F.3d

1005, 1008 (4th Cir. 1996).

        The party seeking summary judgment has the initial burden of demonstrating to the

Court that there is no genuine issue of material fact. See Celotex Corp. v. Catrett, 4 77 U.S. 317,

323 (1986). Once the moving party has made this threshold demonstration, the non-moving

party, to survive the motion for summary judgment, must demonstrate that specific, material

facts exist that give rise to a genuine issue. Id. at 324. Under this standard, " [c]onclusory or

speculative allegations do not suffice, nor does a ' mere scintilla of evidence"' in support of the

non-moving party' s case. Thompson v. Potomac Elec. Power Co., 312 F.3d 645 , 649 (4th Cir.

2002) (quoting Phillips v. CSXTransp., Inc., 190 F.3d 285, 287 (4th Cir. 1999)).

III.   Discussion

       The Court finds that the Magistrate Judge ably addressed the issue and correctly

concluded that the ninety-day period to bring suit was equitably tolled, entitling Plaintiff to

summary judgment.

       Title VII requires a claimant to file a civil action within ninety days of the date of his

receipt of a right to sue letter. 42 U.S.C. §§ 2000e-5(f)(l). An untimely action is subject to

dismissal unless the ninety-day period is equitably tolled. Office of Pers. Mgmt. v. Richmond,

496 U.S. 414, 439 (1990). "Plaintiffs are entitled to equitable tolling only if they show that they

have pursued their rights diligently and extraordinary circumstances prevented them from filing

on time. " Raplee v. United States, 842 F.3d 328, 333 (4th Cir. 2016).

       Plaintiff has made this showing. First, Plaintiff "diligently" pursued filing his complaint

when he, as a pro se litigant, repeatedly contacted the district court to inquire into filing his

complaint within the ninety-day period starting one week before the period would expire. See,

e. g. , Evans v. McCall, No. 5:12-cv-3053-RMG, 2013 WL 3110059, at *2 (D.S.C. June 18, 2003)


                                                -4-
(finding equitable tolling appropriate where pro se petitioner "more than once attempted to

contact" court). Second, there existed "extraordinary circumstances" when the Charleston area

was under mandatory evaluation due to Hurricane Florence, forcing the closure of the Charleston

district courthouse from September 11th through September 14th. 2 See, e.g., McKibben v. E.

Hospitality Mgmt., Inc., 288 F. Supp. 2d 723 (N.D. W.Va. 2003) (denying motion to dismiss

complaint as time-barred and instead applying equitable tolling to find pleading was timely filed

the next day that courthouse was open to public after closure due to inclement weather that

Governor declared a state of emergency).

       In addition to this requisite showing made by Plaintiff, logistical constraints of the time

that Plaintiff learned the courthouse was open, coupled with his compromised health, make

enforcing in-person filing of the complaint on September 17th between 2:19 P.M. and 4:30 P.M.

contrary to the purpose of this equitable doctrine. 3 Notwithstanding this showing by Plaintiff,

Boeing argues that the original complaint-filed 16 hours and 17 minutes after the ninety-day


2
         The Governor of South Carolina declared the Charleston area subject to mandatory
evacuation due to Hurricane Florence beginning on September 11, 2018 . See S.C. EMERGENCY
MGMT. DIV., "Gov. Henry McMaster Orders Mandatory Evacuations for Coastal Counties
Effective Tomorrow, September 11 at Noon" (Sept. 10, 2018) available at
https ://www.scemd.org/news/gov-henry-mcmaster-orders-mandatory-evacuations-for-coastal-
counties-effecti ve-tomorrow-september-11-at-noon/. "The Court may take judicial notice of
matters of public record, including factual information located in postings on government
websites." Smith v. Bush , No. 8: 17-2775-MGL-JDA, 2017 WL 5900088, n.l (D.S.C. Nov. 13,
2017).
3
        The average driving time from Plaintiff's home to the Charleston courthouse, leaving at
approximately 2:20 P.M. on a week day, is approximately twenty-nine minutes. The Charleston
courthouse      clerk's    office     closes    to   the     public    at     4:30   P.M.      See
https://www.scd.uscourts.gov/DOCS/PROSE.pdf at 3 ("The clerk's office is open to the public
from 8:30 a.m. until 4:30 p.m., Monday through Friday, except for federal holidays."). The
District Court' s webpage providing information to pro se litigants does not specify whether a
complaint may also be filed via fax or mail. See id. at 12 ("How to ' File' your Lawsuit - in Five
Steps . .. Provide the court with the original signed complaint ... "). The Court "may take
judicial notice of court records. " Capelton v. Warden, 670 Fed. Appx. 94, 94 (Mem), 2016 WL
6247118 (4th Cir. 2016).


                                               -5-
period expired-must be barred because D.S.C. Local Rule 5.02 provides that a filing between

4:30 P.M. and midnight may be "accomplished if the party making the request contacts the Clerk

of Court to make arrangements to accept the after-hours filing," and that the Clerk of Court is

authorized to accept such a filing via fax. This argument is without merit. It is unclear how

Plaintiff could have contacted the clerk's office to inquire into emergency fax filing on

September 14th when the courthouse was closed to the public and no clerk was staffed to answer

the phone on that day. To the extent Boeing argues Plaintiff should have availed himself of

Local Rule 5.02 before the district courthouse closed on September 11th, the Court declines to

hold the pro se litigant-otherwise making a diligent effort to prosecute his claim-to that

standard.

        In short, "it would be unconscionable to enforce the limitation period against" Plaintiff

under these circumstances. Harris v. Hutchinson, 209 F.3d 325 , 330 (4th Cir. 2000).

Therefore, having reviewed the R & R, the record, and each motion for summary judgment in a

light most favorable to the non-movant, the Court finds that Plaintiff has demonstrated that the

ninety-day filing period was equitably tolled.

IV.     Conclusion

        For the foregoing reasons, the Court ADOPTS the R & R (Dkt. No. 35) as the Order of

the Court. Plaintiff's motion for summary judgment on the issue of equitable tolling (Dkt. No.

33) is GRANTED and Defendant's motion for summary judgment on the issue of equitable

tolling (Dkt. No. 32) is DENIED. This matter is REFERRED BACK to the Magistrate Judge

to address further pretrial matters on their merits.

       AND IT IS SO ORDERED.




                                                 -6-
                                   Richard Mark
                                   United States District ourt Judge
April 1<g , 2019
Charleston, South Carolina




                             -7-
